Title: From Thomas Jefferson to Albert Gallatin, 3 August 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  
                     Dear Sir
                  
                  Monticello Aug. 3. 04.
               
               I recieved last night your favor of July 26. and have this morning directed Commissions to issue to Philip Greene as Collector and Inspector of Marietta. the appointment of Rue I presume must await Hargrove’s resignation, as the cause suggested for his removal is altogether unfit to be scrutinised by us. Tupper’s politics being federal, if his appointment gives uneasiness, would not his holding another office furnish ground for superceding him? but this is for consideration only in the case of uneasiness existing. mr Armistead’s letter is returned. mr Prevost accepts the place of Judge of the Orleans district. I this day write to mr Smith to offer a like commission to mr Pinckney immediately on his arrival. you know that mr L. proposes to withdraw the ensuing winter or autumn, & that J.T.M. had been thought of as his successor. this he declines. in this case nobody occurs to me fitter than M.D. whom it might be more important to place there than in N.O. will you think of this & give me your opinion on it, as soon as you can that a decision may be formed between the two places. nothing however must be said to D. until our decision.   the inclosed letter to me from Cheetham is very embarrassing. were competition for the public printing to lie between a Burrite & Clintonian, certainly a decision on our part might be declined. but between a Clintonian and a federalist there cannot be a moment’s hesitation; and mr Gelston ought certainly to have no hesitation. yet I ought not to write either to him or to Cheetham on the subject. as you are on the spot, & in communication with mr Gelston cannot you find means of setting him to rights in this matter, & that he should use no further delay? I have no objections to his understanding that I consider Cheetham as the most unquestionably republican printer in New-York & therefore having better title than any other. be so good as to return the letter. Affectionate salutations & respect.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. mr Granger promised to write me from R. Island whether Foster’s appointment as Commr. of loans was desired by the republicans; but he has not done it. can you obtain information?
               
            